In the Children’s Court, Nassau County, appellant was found guilty of contributing to the delinquency of a child under the age of 16 years and was fined $50 and placed on probation for one year'. The appeal is from the judgment, from the sentence imposed, and from the intermediate orders therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or the intermediate orders, wbiek have been reviewed on the appeal from the judgment. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.